Exhibit 10.1
THIS SECURED PROMISSORY NOTE HAS BEEN ACQUIRED FOR INVESTMENT AND HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFIED UNDER ANY
STATE SECURITIES LAWS. THIS SECURED PROMISSORY NOTE MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR QUALIFICATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
SECURED PROMISSORY NOTE

      $200,000   October 29, 2010     San Francisco, California

FOR VALUE RECEIVED, VIA PHARMACEUTICALS, INC., a Delaware corporation (the
“Company”) promises to pay to Bay City Capital Fund IV, L.P., a Delaware limited
partnership (“Investor”), or its registered assigns, in lawful money of the
United States of America, the principal sum of Two Hundred Thousand Dollars
($200,000), or such lesser amount as shall equal the outstanding principal
amount hereof, together with interest from the date of this Secured Promissory
Note (this “Note”) on the unpaid principal balance at a rate equal to 15% per
annum, compounded annually, computed on the basis of the actual calendar days
elapsed and a year of 365 days or, if less, at the highest rate of interest then
permitted under applicable law; provided, however, that from and after an Event
of Default (as defined below), the outstanding principal balance under this Note
from time to time shall accrue interest at the rate of eighteen percent (18%)
per annum (computed on the basis of actual calendar days elapsed and a year of
365 days) or, if less, at the highest rate permitted by applicable law (the
“Post-Default Rate”). Interest shall commence with the date hereof and shall
continue on the outstanding principal of this Note until paid. All unpaid
principal, together with any then unpaid and accrued interest and other amounts
payable hereunder (“Obligations”), shall be due and payable, if not earlier
converted in accordance with the terms of this Note, on November 30, 2010 (the
“Maturity Date”). Notwithstanding the foregoing sentence, all unpaid principal,
together with any unpaid and accrued interest thereon and any other amounts
payable in accordance with the terms hereunder shall be due and payable
immediately if, upon the occurrence and during the continuance of an Event of
Default, such amounts are declared due and payable by Investor in accordance
with Section 3 or made automatically due and payable upon the occurrence of an
Event of Default described in Section 2(d), in each case, in accordance with the
terms hereof.
The Company and the Investor, among other parties, intend to amend the Company’s
existing Note and Warrant Purchase Agreement, dated as of March 26, 2010, on
terms and conditions satisfactory to each such party (the “Future Note
Financing”), and the Company and the Investor intend that amounts due by the
Company to the Investor pursuant to this Note may be converted into obligations
of the Company to the Investor in respect of the Future Note Financing.

 

1



--------------------------------------------------------------------------------



 



THE OBLIGATIONS DUE UNDER THIS NOTE ARE INTENDED BY THE COMPANY AND THE INVESTOR
TO BE SECURED BY THE SECURITY AGREEMENT (THE “SECURITY AGREEMENT”) DATED AS OF
MARCH 26, 2010 AND EXECUTED BY THE COMPANY FOR THE BENEFIT OF BAY CITY CAPITAL
LLC AS COLLATERAL AGENT FOR THE INVESTOR, AND THE OBLIGATIONS HEREUNDER SHALL
CONSTITUTE “OBLIGATIONS” UNDER SUCH SECURITY AGREEMENT.
The following is a statement of the rights of Investor and the conditions to
which this Note is subject, and to which Investor, by the acceptance of this
Note, agrees:
1. PAYMENT.
(a) Interest. Accrued and unpaid interest on this Note shall be due and payable
on the Maturity Date.
(b) Voluntary Prepayment. This Note may be prepaid at any time, in full or in
part, without penalty or premium upon five (5) days written notice to Investor.
(c) Conversion into Future Note Financing Obligations. Unless otherwise elected
in writing by the Investor, all amounts due and owing on this Note shall be
converted into obligations of the Company to the Investor pursuant to the Future
Note Financing, contingent upon and concurrently with the execution and delivery
of documents with respect thereto.
2. EVENTS OF DEFAULT.
The occurrence of any of the following shall constitute an “Event of Default”
under this Note:
(a) The Company shall fail to pay any principal or interest when due in
accordance with the terms hereunder;
(b) the Company shall (i) liquidate, wind up or dissolve (or suffer any
liquidation, wind-up or dissolution), (ii) suspend its operations other than in
the ordinary course of business, or (iii) take any action to authorize any of
the actions or events set forth above in this Section 2(b);
(c) any final judgment or judgments for the payment of money aggregating in
excess of $75,000 shall be rendered against the Company which judgments are not,
within 30 days after the entry thereof, bonded, discharged or stayed pending
appeal, or are not discharged within 30 days after the expiration of such stay;
or
(d) the Company shall (i) apply for or consent to the appointment of a receiver,
trustee, custodian or liquidator of itself or any part of its property,
(ii) become subject to the appointment of a receiver, trustee, custodian or
liquidator for itself or any part of its property if such appointment is not
terminated or dismissed within thirty (30) days, (iii) make an assignment for
the benefit of creditors, (iv) fail generally or admit in writing to its
inability to pay its debts as they become due, (v) institute any proceedings
under

 

2



--------------------------------------------------------------------------------



 



the United States Bankruptcy Code or any other federal or state bankruptcy,
reorganization, receivership, insolvency or other similar law affecting the
rights of creditors generally, or file a petition or answer seeking
reorganization or an arrangement with creditors to take advantage of any
insolvency law, or file an answer admitting the material allegations of a
bankruptcy, reorganization or insolvency petition filed against it, or
(vi) become subject to any involuntary proceedings under the United States
Bankruptcy Code or any other federal or state bankruptcy, reorganization,
receivership, insolvency or other similar law affecting the rights of creditors
generally, which proceeding is not dismissed within thirty (30) days of filing,
or have an order for relief entered against it in any proceeding under the
United States Bankruptcy Code.
3. RIGHTS OF INVESTOR UPON DEFAULT. If any Event of Default shall occur for any
reason, whether voluntary or involuntary, and be continuing, Investor may, upon
notice or demand, declare the outstanding Obligations under this Note to be due
and payable, whereupon the outstanding Obligations under this Note shall be and
become immediately due and payable, and the Company shall immediately pay to
Investor all such Obligations. Upon the occurrence of an actual or deemed entry
of an order for relief with respect to the Company under the United States
Bankruptcy Code, then all Obligations under this Note shall automatically be due
immediately without notice of any kind. The Company agrees to pay Investor all
reasonable out-of-pocket costs and expenses incurred by Investor in any effort
to collect Obligations under this Note, including attorneys’ fees, and to pay
interest at the lesser of (A) the Post-Default Rate hereunder and (B) the
highest rate permitted by applicable law, on such costs and expenses to the
extent not paid when demanded. Investor shall also have any other rights which
Investor may have been afforded under any contract or agreement at any time and
any other rights which Investor may have pursuant to applicable law. Investor
may exercise any and all of its remedies under the Security Agreement
contemporaneously or separately from the exercise of any other remedies
hereunder or under applicable law.
4. GOVERNING LAW; FORUM. This Note is to be construed in accordance with and
governed by the laws of the State of California applicable to persons wholly
resident within such state. Any dispute relating to this Note or the enforcement
thereof shall be heard exclusively by the state courts of the State of
California situated in San Francisco, California or the federal courts of the
Northern District of California.
5. AMENDMENT AND WAIVER. Any term of this Note may be amended only with the
written consent of the Company and Investor. The observance of any term of this
Note may be waived (either generally or in a particular instance and either
retroactively or prospectively) only with the written consent of Investor.
6. NOTICES. Any notice, consent, authorization, or other communication to be
given hereunder shall be in writing and shall be deemed duly given and received
when delivered personally or transmitted by facsimile or e-mail (in the case of
e-mail, notice shall be considered effective only upon receipt of written
acknowledgement, which may be by e-mail), or, if sent by mail, three business
days after being mailed by first class mail, or one business day after being
sent for next-day delivery by a nationally recognized overnight delivery
service, with the charges or postage having been prepaid and with the notice
having been properly addressed to the party to receive such notice at the
address or facsimile number specified below (or at such other address as shall
be specified by such party by like notice):

 

3



--------------------------------------------------------------------------------



 



if to Investor:
Bay City Capital Fund IV, L.P.
c/o Bay City Capital LLC
750 Battery Street, Suite 400
San Francisco, CA 94111
Attention: Operating Partner
Facsimile: (415) 837-0503
if to Company:
VIA Pharmaceuticals, Inc.
750 Battery Street, Suite 330
San Francisco, California 94111
Attention: Chief Financial Officer
Facsimile: (415) 283-2201
7. SEVERABILITY. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note and the balance of the Note shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms.
8. ASSIGNMENT. The Company shall not have the right to assign its rights and
obligations hereunder or any interest herein.
9. REMEDIES CUMULATIVE; FAILURE NOT A WAIVER. The remedies provided in this Note
shall be cumulative and in addition to all other remedies available under this
Note and the Security Agreement. No failure or delay on the part of Investor in
the exercise of any power, right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.
10. PAYMENTS. Whenever any payment of cash is to be made by the Company to any
person pursuant to this Note, such payment shall be made in lawful money of the
United States of America by a check drawn on the account of the Company and sent
via overnight courier service to such person at such address as previously
provided to the Company in writing (which address, in the case of Investor as of
the date of issuance hereof, shall initially be the address for Investor as set
forth in this Note); provided that Investor may elect to receive a payment of
cash via wire transfer of immediately available funds by providing the Company
with prior written notice setting out such request and Investor’s wire transfer
instructions. Whenever any payment to be made shall otherwise be due on a day
which is not a business day in San Francisco, California, such payment shall be
made on the immediately succeeding business day and such extension of time shall
be included in the computation of accrued interest.

 

4



--------------------------------------------------------------------------------



 



11. EXCESSIVE INTEREST. Notwithstanding any other provision herein to the
contrary, this Note is hereby expressly limited so that the interest rate
charged hereunder shall at no time exceed the maximum rate permitted by
applicable law. If, for any circumstance whatsoever, the interest rate charged
exceeds the maximum rate permitted by applicable law, the interest rate shall be
reduced to the maximum rate permitted, and if Investor shall have received an
amount that would cause the interest rate charged to be in excess of the maximum
rate permitted, such amount that would be excessive interest shall be applied to
the reduction of the principal amount owing hereunder (without charge for
prepayment) and not to the payment of interest, or if such excessive interest
exceeds the unpaid balance of principal, such excess shall be refunded to the
Company.
12. WAIVER OF NOTICE. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and/or
the Security Agreement.
13. CALIFORNIA SECURITIES LAWS. THE SALE OF THIS NOTE HAS NOT BEEN QUALIFIED
WITH THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND THE
ISSUANCE OF SUCH NOTE OR THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION
THEREFOR PRIOR TO SUCH QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF THIS NOTE
IS EXEMPT FROM QUALIFICATION BY SECTION 25100, 25102, OR 25105 OF THE CALIFORNIA
CORPORATIONS CODE. THE RIGHTS OF ALL PARTIES TO THIS NOTE ARE EXPRESSLY
CONDITIONED UPON THE QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS SO EXEMPT.

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by its
officers, thereunto duly authorized as of the date first above written.

            VIA PHARMACEUTICALS, INC.
      By:   /s/ Karen S. Wright       Name:   Karen S. Wright      Title:   VP
Finance, Controller     

Address:
VIA Pharmaceuticals, Inc.
750 Battery Street, Suite 330
San Francisco, California 94111
Attention: Vice President, Controller
Facsimile: (415) 283-2214
Electronic mail:
Karen.Wright@viapharmaceuticals.com

 

6